DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

	Claims 1-21 are pending and presented for examination. Claims 1-13 were elected without traverse (As no reason for traversal was given the election is treated as without traverse, see MPEP 818.01(c)). As such claims 14-21 are withdrawn by the Examiner. As such, THIS RESTRICTION REQUIREMENT IS MADE FINAL.

Priority

	Acknowledgement is made of applicant's request for foreign priority under 35 U.S.C. §119(a)-(d). Certified copies of the priority documents have not been received. The priority document retrieval attempt on 15 May 2020 was not successful.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Please cancel claims 14-21 as they were elected without traverse.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
2SO4 at least 3 times then washed thrice with water and dried to obtain the final graphene material. CN101708841 discloses a method of making activated carbon (not graphene) via crushing waste tires to less than 5 mm size which is then carbonized for 0.5 hours in nitrogen at 600 C, activated with KOH, and washed with dilute HCl which is a different order of operation and does not produce graphene nor has the drying step KOH exposure. “Highly flexible and conductive waste tire-derived carbon/polymer composite paper as ultra-long cycle life pseudocapacitive electrode” to Boota et al., discloses digesting waste tires in acid which is then heated, activated with KOH, ground, then washed with HCl and water which does not disclose production of graphene, nor that the tire is exposed to KOH before carbonizing. “Tire Waste Derived Turbostratic Carbon as an Electrode for a Vanadium Redox Flow Battery” to Kumar et al., discloses production of activated turbostatic carbon via crushing waste tire (though no mesh size is disclosed), subjecting it to HCl/HF, washed with water, dried at 120 C (which is higher than that temperature instantly claimed), activated with KOH, dried at 150 C, then calcined at 900 C for 2 hours, however it does not expressly state production of graphene, nor the acid washing step. CN108163844 is considered to be the closest piece of prior art and it discloses a method of producing graphene from waste tires comprising pulverizing the tires to 60 mesh, dried at 50 C, mixed with a dispersant (naphthalene, aromatic oil, paraffin, or alkoxy aluminum organic compound), injection molded, and carbonized at 1200-2000 C in nitrogen/argon for 0.1-10 hours, stirred in a HCl/H2SO4 solution and then vacuum dried (this is only done once, not repeated as claimed), but no KOH is utilized. CN103130223 discloses activated carbon production from waste rubber via pre-treatment with KOH which is then pyrolyzed but does not disclose the production of graphene. CN108423665 discloses production of 3D graphene via .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759